Citation Nr: 1013887	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  07-13 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
left knee disability, to include as secondary to a service-
connected right knee disability. 

2.  Entitlement to service connection for a left knee 
disability, to include as secondary to a service-connected 
right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1954 to April 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the RO 
in Indianapolis, Indiana, which denied service connection for 
a left knee disability. 

The RO reviewed the left knee claim on the merits.  
Regardless of the RO's decision, the Board is nevertheless 
required to address the issue of reopening to determine 
whether new and material evidence has been submitted given 
the finality of a prior decision in the 1970s.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after 
a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).


FINDINGS OF FACT

1.  The March 1979 rating decision denied the claim of 
entitlement to service connection for a left knee disability; 
the Veteran was properly notified of the adverse outcome and 
his appellate rights in an April 1979 letter; he did not file 
a notice of disagreement. 

2.  Additional evidence received since the March 1979 rating 
decision is neither cumulative nor redundant and raises a 
reasonable possibility of substantiating the Veteran's claim 
of service connection for a left knee disability. 

3.  The evidence is at least in equipoise with respect to 
whether the Veteran's left knee disability was proximately 
caused by his service-connected right knee disability. 


CONCLUSIONS OF LAW

1.  The March 1979 rating decision, denying service 
connection for a left knee disability, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has been submitted for the 
claim of entitlement to service connection for a left knee 
disability; the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

3.  A left knee disability was proximately caused by the 
Veteran's right knee disability.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its 
decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the 
Board must review the entire record, it need not discuss each 
piece of evidence.  See id.  The analysis below focuses on 
the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for 
a left knee disability has been granted, as discussed below.  
As such, the Board finds that any error related to the VCAA 
on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II. New and Material Evidence

The Veteran initially filed for service connection for a left 
knee disability in April 1978.  The RO denied the claim in a 
March 1979 rating decision.  The Veteran was notified of this 
decision and informed of his appellate rights in an April 
1979 letter.  He did not appeal the decision.  Consequently, 
the decision became final.  See 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2009). 

Under 38 U.S.C.A. § 5108 (West 2002), VA may reopen a 
previously and finally disallowed claim when "new and 
material" evidence is presented or secured with respect to 
that claim.  "New evidence" means evidence not previously 
submitted to agency decision makers, and "material 
evidence" means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a) (2009).  The new and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id. 

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  A 
claimant's assertions of medical causation or diagnosis often 
do not constitute competent evidence, as lay persons without 
the appropriate medical expertise are not competent to offer 
medical opinions.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-
11 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) competent evidence of a current 
disability; (2) competent evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) competent 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The relevant evidence associated with the claims file since 
the March 1979 rating decision was issued includes a May 2006 
VA examination report in which the examiner stated that after 
interviewing the Veteran, examining him, and reviewing his 
records, it was at least as likely as not that his left knee 
traumatic arthritis was caused by or a result of his right 
knee giving way.  It also includes an August 2003 VA 
examination report in which the examiner opined that if the 
Veteran's right knee gave out and thereby caused the fall 
resulting in a left patellar fracture, then it was possible 
the Veteran's symptoms were secondary to the right knee 
disability.  

This evidence is new to the claims file and relates to an 
unestablished fact necessary to substantiate the claim, 
namely whether the Veteran's left knee disability is 
secondary to his service-connected right knee disability.  
Therefore, it constitutes new and material evidence 
sufficient to reopen the Veteran's claim.  See 38 C.F.R. 
§ 3.156(a).

In sum, the Board finds that new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for a left knee disability.  The petition to 
reopen is granted.  See id.  

II. Service Connection

The Veteran contends that he is entitled to service 
connection for a left knee disability, to include as 
secondary to his service-connected right knee disability.  
For the reasons that follow, the Board concludes that service 
connection is warranted.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, where a veteran served continuously for 90 days 
or more during a period of war, or during peacetime service 
after December 31, 1946, service connection for arthritis may 
be established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307; 3.309(a).  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

In order to establish service connection for the claimed 
disorder on a direct basis, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may also be established on a secondary 
basis for a disability which is proximately due to, or the 
result of, a service connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2009).  The Court has construed this provision as 
entailing "any additional impairment of earning capacity 
resulting from an already service connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service 
connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service-
connected disability.  Id.  

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 
439 (1995), it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection based on aggravation may be 
made.  This had not been VA's practice, which strongly 
suggests that the recent change amounts to a substantive 
change in the regulation.  Given what appear to be 
substantive changes, and because the veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is the version that favors the claimant.

With respect to whether the Veteran has a current disability 
of the left knee, a May 2006 VA examination reflects that the 
Veteran has traumatic arthritis of the left knee, status post 
patellar fracture.  The Board is satisfied with the evidence 
of a current disability.

The Board notes that service connection has been established 
for internal derangement and arthritis of the right knee.  
Thus, service connection for a disability of the left knee on 
a secondary basis may be granted if it is shown by competent 
and probative evidence that the Veteran's service-connected 
right knee disability proximately caused or aggravated his 
left knee disability.  38 C.F.R. § 3.310(a).  

The Veteran argues that his disability of the left knee was 
caused by a fall in 1977 which resulted from the Veteran's 
right knee locking or giving way.  The Board acknowledges the 
Veteran's contentions regarding the etiology of his left knee 
disability.  The Veteran can attest to factual matters of 
which he has first-hand knowledge, such as his symptoms and 
other experiences.  See, e.g., Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 
469- 470 (1994).  It is then for the Board to determine the 
credibility and weight of the Veteran's statements in light 
of all the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997).  However, the Veteran, as a lay person, has not 
been shown to have the requisite medical knowledge or 
training to be capable of diagnosing most medical disorders 
or rendering an opinion as to the cause or etiology of any 
current disorder.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Washington, Layno, both supra.  Thus, the 
Board cannot consider as competent evidence the Veteran's 
opinion that his current left knee disability was caused by a 
fall due to his service-connected right knee disability, as 
this is a determination that is medical in nature and 
therefore requires medical expertise.  See id.; Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

An October 1967 VA examination report reflects that the 
Veteran stated that his right knee hurt continuously and 
tended to go "backward" at times when the Veteran was 
walking.  The Veteran stated that symptoms were aggravated by 
climbing stairs.  On examination, the examiner noted that the 
Veteran walked with a faintly detectable limp and was unable 
to do a full knee bend.  

A March 1978 VA examination report reflects that there was a 
decrease in extension of the Veteran's right knee.  The 
Veteran was unable to bear unsupported weight on his right 
leg.  

An October 1977 VA treatment record reflects that the Veteran 
slipped on a doorstep and landed on his left knee.  X-rays 
showed a fractured left patella.  The Veteran was 
hospitalized for approximately two weeks during which time he 
underwent surgery in the form of tension band wiring of the 
left patella. 

In a February 1978 statement, the Veteran wrote that in 
October 1977 his service-connected right knee gave out and 
caused him to fall with a resulting injury to his left knee.

In an April 1978 statement, the Veteran wrote that he had 
been admitted to the VA hospital after a fall caused by his 
right knee giving way.  

A November 1986 VA X-ray study revealed a cerclage wire 
transfixing the left patella.  The X-rays also showed 
degenerative changes of the left knee with patellofemoral 
disease.  

In an October 1987 VA treatment record, the Veteran reported 
that in 1977 he fell on his left knee and fractured his 
patella, which was treated with open reduction, internal 
fixation (ORIF) surgery.  The Veteran stated that 
subsequently he had pain in the left knee.  

A November 1987 VA treatment record reflects a diagnosis of 
degenerative joint disease (DJD) of the left knee. 

An August 2003 VA examination record reflects that the 
Veteran reported sustaining a patellar fracture of the left 
knee and undergoing ORIF surgery after he fell when his right 
knee gave out.  The Veteran also reported some resulting 
complications from the hardware installed in his left knee.  
The examiner noted that the Veteran had subsequently 
developed arthritis in the left knee.  The examiner opined 
that if the Veteran's right knee gave out and thereby caused 
the fall resulting in a left patellar fracture, then it was 
possible the Veteran's symptoms were secondary to the right 
knee disability, as the Veteran's fracture required ORIF 
surgery and there were complications due to problems with the 
hardware installed. 

At a February 2006 VA examination, the Veteran reported that 
in 1977 his right knee locked up and gave out while he was 
going up steps, causing the Veteran to fall and hit his left 
knee on the steps.  The Veteran stated that he underwent 
surgery as a result.  On examination, the Veteran's left knee 
showed severe degenerative changes with multiple loose bodies 
in the joint.  It also showed stable patellar wiring.  The 
Veteran was diagnosed with a traumatic injury to the left 
knee, likely involving the patellar fracture, with moderate 
to severe arthritis.  The examiner stated that he was unable 
to determine whether the Veteran's left knee injury was 
caused by his right knee giving out on him, or if it was 
related to some other incident.  

At a May 2006 VA examination, the Veteran reported a history 
of his left knee injury similar to the one reported at 
previous VA examinations.  The VA examiner stated that after 
interviewing the Veteran, examining him, and reviewing his 
records, it was at least as likely as not that his left knee 
traumatic arthritis was caused by or a result of his right 
knee giving way. 

In carefully reviewing the record, the Board finds that the 
evidence is at least in equipoise with respect to whether the 
Veteran's current left knee disability was proximately caused 
by his service-connected right knee disability.  The Board 
finds the Veteran's account of his right knee giving way as 
he climbed a doorstep in October 1977 to be credible and 
consistent with the evidence of record.  In this regard, the 
Board notes that the Veteran had reported difficulty climbing 
stairs in the October 1967 VA examination report, and this 
report also reflects that the Veteran's right knee sometimes 
went "backward" on him as he walked.  Further, the October 
1967 and March 1978 VA examination reports show that the 
Veteran had pain and limitation of motion of the right knee.  
Moreover, the March 1978 VA examination report, conducted 
only a few months after the Veteran's fall in October 1977, 
shows that he was unable to bear unsupported weight on his 
right leg.  Thus, the medical evidence shows that the Veteran 
had significant difficulties with his right knee which very 
well might have caused him to fall in October 1977.  
Therefore, giving the Veteran the benefit of the doubt, the 
Board finds that his fall in October 1977 was caused by his 
right knee giving way, resulting in surgery to the left knee.  
See C.F.R. § 3.102 Gilbert, supra. 

The evidence also shows that the Veteran's traumatic 
arthritis of the left knee stems from the October 1977 
injury.  The VA treatment records post-dating the Veteran's 
October 1977 hospitalization for the left patellar fracture 
show a diagnosis of degenerative joint disease of the left 
knee as early as 1986.  In the August 2003 VA examination 
report, the examiner stated that it was possible that the 
Veteran's arthritis of the left knee was the result of the 
left patellar fracture and surgery.  In the May 1986 VA 
examination report, the VA examiner stated that after 
interviewing the Veteran, examining him, and reviewing his 
records, it was at least as likely as not that his left knee 
traumatic arthritis was caused by or a result of the October 
1977 fall due to his right knee giving way.  Thus, giving the 
Veteran the benefit of the doubt, the Board finds that his 
current traumatic arthritis of the left knee stems from the 
October 1977 fall due to his right knee gave way.  

Because the Board finds that service connection is warranted 
on a secondary basis, the question of whether service 
connection is warranted on a direct or presumptive basis is 
moot. 

In sum, the Board finds that the evidence is at least in 
equipoise with respect to whether the Veteran's left knee 
disability is secondary to his service-connected right knee 
disability.  Consequently, the benefit-of-the-doubt rule 
applies, and service connection for a left knee disability is 
granted.  See Hickson, supra; 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Entitlement to service connection for a left knee disability, 
to include as secondary to a service-connected right knee 
disability, is granted. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


